DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17-18, 23-28, 30, 32-37, 41-43, 46-51 and 55-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 35 recites that the calculated ratio is “4.9 to 6.7% by weight...”  The use of the percent sign creates ambiguity when considered in light of applicants’ arguments.  The plain meaning of the percent sign is that the quantity was multiplied by 100% in order to obtain a percentage.  However, the calculation in applicants’ arguments shows that the ratio is a weight ratio which has not been multiplied by 100%.  As a result, claim 35 is ambiguous as to whether the calculated ratio is a percent or not.  The claim can be amended to recite “4.9 to 6.7 by weight...” to overcome the rejection.  
The recited ratios in claims 50, 51, 63 and 64 are rejected for the same reason, i.e., the use of a percent sign where it does not appear to be appropriate. 
	Claims 11, 17-18, 23-28, 30, 32-34, 36-37, 41-43, 46-49 and 55-62 are rejected for failing to correct the deficiencies of claim 35.

Claim Rejections - 35 USC § 103
Claims 11, 17, 27-28, 30, 32-36, 41-43, 46-51 and 55-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al. (WO 2008/149858)(Murata ‘858 hereafter).
This rejection is over WO 2008/149858 because the reference qualifies as prior art under 35 U.S.C. § 102(b), however, the paragraphs of the English language equivalent, US 2010/0087307, will be cited below because, the national stage patent is a direct translation of the WIPO application.  See 35 U.S.C. § 371(c)(2).
Murata ‘858 discloses a glass substrate having overlapping ranges of components, compressive layer properties and Young’s modulus (i.e., modulus of elasticity) with the glass recited in instant claims 11, 30, 34-36, 41-43, 46-48 and 50-51, 55-64.  In particular, Murata ‘858 teaches a glass comprising 40-70% of SiO2, 12-25% of Al2O3, 0-10% of B2O3, 0-8% of Li2O, 6-15% of  Na2O, 0-10% of K2O, 0-3.9% of  MgO, 0-5% of CaO, 0-5% of ZnO, 0-6% of ZrO2, and 0-3% As2O3, Sb2O3, CeO2, SnO2, F, Cl, or SO3.  See the abstract and paragraph [0056].  The glass can be strengthened by forming a compression stress (i.e., surface tension) of higher than 700 MPa at a depth of 50 to 500 µm.  See paragraphs [0061] and [0062].  The glass has a Young’s modulus of greater than 73 GPa.  See paragraph [0073].  The amounts of SiO2, Al2O3, Na2O and Li2O suggest a ratio of (SiO2+Al2O3)/(Na2O+Li2O) of 2.3 to 15.7, which overlaps te claimed range:
(40 wt% SiO2 + 12 wt% Al2O3) / (8 wt% Li2O + 15 wt% Na2O) = 2.3
(70 wt% SiO2 + 24 wt% Al2O3) / (0 wt% Li2O + 6 wt% Na2O) = 15.7
In the second calculation, Al2O3 was reduced to 24 wt% so that the composition did not exceed 100%.
Murata ‘858 differs from the claims by failing to disclose an anticipatory example or ranges that are sufficiently specific to anticipate the claimed ranges.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the compositional and compressive layer properties taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 17 is product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 17 do not imply any structure that isn’t present in the structural limitations of claim 35.  
As to claim 27, Murata ‘858 discloses that the glass is formed by the float process.  See paragraph [0081].
As to claim 28, Murata ‘858 discloses a compressive stress layer, and does not disclose any inhomogeneities.  See paragraph [0061]-[0062].
As to claims 32-33, Murata ‘858 discloses that the glass can be used as a cover glass of a portable telephone, digital camera or PDA (personal digital assistant), or in a solar cell, or for use in touch panel displays.  See paragraph [0001].
As to claim 49, one of ordinary skill in the art would have expected the glass to possess the recited property in view of the overlap in glass composition.
Further as to claim 50, Murata et al. teaches a composition containing 40-70% of SiO2, 12-25% of Al2O3, which suggests a composition having a SiO2 to Al2O3 weight ratio of 70/12 = = 5.8 to 40/25 = 1.6, which overlaps the claimed range.
Further as to claim 51, Murata et al. teaches a composition containing 0-8% of Li2O, 6-15% of Na2O, which suggests a composition having a Li2O to Na2O ratio of 0/15 = 0 to 8/6 = 1.3, which overlaps the claimed range.

Claims 18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al. (WO 2008/149858) as applied to claims 35 and 17 above, and further in view of in view of Saunders et al. (US 3,433,611).
Murata ‘858 renders obvious claims 35 and 17 for the reasons recited above.  Claims 18 and 23-26 are product by process claims and imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  
Thus, Murata ‘858 differs from claims 18 and 23-26 by failing to teach a compressive stress layer having a mixture of sodium and potassium ions.  
Saunders et al. teaches ion exchanging a lithium containing glass with a mixture of sodium and potassium.  See the abstract.  The benefit of doing so is that the resultant glass can have both a high surface compressive stress and a thick compressive stress layer.  See col. 2, lines 42-45. 
	Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchanged the glass of Murata ‘858 with both sodium and potassium as suggested by Saunders because the resultant glass can have a high compressive stress that is thicker. 
 
Claims 11, 17, 28, 30, 32-37, 41-43, 46-51 and 55-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata (US 2008/0020919) as evidenced by Symmons et al., page 15 of Field Guide to Molded Optics, downloaded 08 December 2020. 
Murata ‘919 discloses a glass substrate having overlapping ranges of components, compressive layer properties and Young’s modulus (i.e., modulus of elasticity) with the glass recited in instant claims 11, 30, 34-36, 41-43, 46-48 and 50-51, 55-64.  In particular, Murata ‘919 teaches a glass comprising 60-80% of SiO2, 3-18% of Al2O3, 0-1-3% of B2O3, 1.5-8% of Li2O, 7-9% of Na2O, 4-6% of K2O, 0-0.5% of  MgO, and 0-3%  Sb2O3, Ce, SnO2, F, Cl, or SO3.  See paragraphs [0039]-[0057].  The glass can be strengthened by forming a compression stress (i.e., surface tension) of higher than 700 MPa at a depth of 40 µm or more.  See paragraph [0074].  The glass has a Young’s modulus of greater than 73 GPa.  See paragraph [0072].  The amounts of SiO2, Al2O3, Na2O and Li2O suggest a ratio of (SiO2+Al2O3)/(Na2O+Li2O) of 3.7 to 8.5 which overlaps the claimed range:
(60 wt% SiO2 + 3 wt% Al2O3) / (8 wt% Li2O + 9 wt% Na2O) = 3.7
(71.5 wt% SiO2 + 18 wt% Al2O3) / (1.5 wt% Li2O + 9 wt% Na2O) = 8.5.
In the second calculation, SiO2 was reduced to 71.5 wt% so that the composition did not exceed 100%.
Murata ‘919 differs from the claims by failing to disclose an anticipatory example or ranges that are sufficiently specific to anticipate the claimed ranges.
	However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the compositional, compressive layer properties and modulus of elasticity taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 17 is a product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 17 do not imply any structure that isn’t present in the structural limitations of claim 35.  
As to claim 28, Murata ‘919 discloses a compressive stress layer, and does not disclose any inhomogeneities.  See paragraph See paragraph [0074].  
As to claims 32-33, Murata ‘919 discloses that the glass can be used as a cover glass of a portable telephone, digital camera or PDA (personal digital assistant), or in a solar cell, or for use in touch panel displays.  See paragraph [0019].
As to claim 37, Murata ‘919 fails to disclose the glass transition temperature recited in instant claim 37.  However, Murata ‘919 teaches that the glass has an annealing temperature of less than 490°C so that ion exchange can be performed at lower temperatures for shorter times.  See paragraph [0073].  As is known to one of ordinary skill in the art, the glass transition temperature is greater than the strain point.   See page 15 of Field Guide to Molded Optics, Symmons et al. downloaded 08 December 2020 (a document cited to show a universal fact need not antedate the instant application’s filing date (MPEP 2124)).  Moreover, the exemplified glasses of Murata ‘919 have an annealing temperature 486-628°C.  See tables 1-3.  One of ordinary skill in the art recognizes that the annealing temperature of a glass is close to the glass transition temperature of the glass.  Id.
	Therefore, it would have been obvious to one of ordinary skill in the art to formed a glass according to Murata ‘919 with a glass transition temperature near 486-628°C because such glasses can be ion exchange strengthened at lower temperatures for shorter times.
As to claim 49, one of ordinary skill in the art would have expected the glass to possess the recited property in view of the overlap in glass composition.
Further as to claim 50, Murata et al. teaches a composition containing 60-80% SiO2 and 3-18% of Al2O3, which suggests a composition having a SiO2 to Al2O3 weight ratio of 80/3 = 27 to 60/18 = 3.3, which overlaps the claimed range.
Further as to claim 51, Murata et al. teaches a composition containing 1.5-8% of Li2O and 7-9% of Na2O, which suggests a composition having a Li2O to Na2O ratio of 1.5/9 = 0.17 to 8/9 = 0.89, which overlaps the claimed range.

Claims 18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata (US 2008/0020919) as applied to claims 11 and 17 above, and further in view of in view of Saunders et al. (US 3,433,611).
Murata ‘919 renders obvious claims 35 and 17 for the reasons recited above.  Claims 18, and 23-26 are product by process claims and imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  
Thus, Murata ‘919 differs from claims 18, and 23-26 by failing to teach a compressive stress layer having a mixture of sodium and potassium ions.  
Saunders et al. teaches ion exchanging a lithium containing glass with a mixture of sodium and potassium.  See the abstract.  The benefit of doing so is that the resultant glass can have both a high surface compressive stress and a thick compressive stress layer.  See col. 2, lines 42-45. 
	Therefore, it would have been obvious to one of ordinary skill in the art to have ion exchanged the glass of Murata ‘919 with both sodium and potassium as suggested by Saunders because the resultant glass can have a high compressive stress that is thicker.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 17, 27-28, 30, 32-36, 41-43, 46-51, 55-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,199,876 (‘876). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-48 of the ‘876 completely encompass all of the limitations of instant claims 11, 17, 27-28, 30, 32-36, 41-43, 46-51, 55-64 including a depth of layer of greater than 50 µm (claim 41) and a surface tension (i.e., compressive stress) of 500-1200 MPa.  Each of these ranges overlap the presently claimed ranges, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Claims 17, 18, 23-26 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 17, 21 and 22 do not imply any structure that isn’t present in the structural limitations of claim 11.  Claim 18 and 23-26 imply the structure of an ion exchange compressive stress layer having a mixture of sodium and potassium ions.  Claim 37 of the ‘876 patent teaches an article having these characteristics by teaching that the glass may be strengthened in a melt comprising a mixture of NaNO3 and KNO3.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784